PER CURIAM.
Quinton Leon Sutton appeals the district court’s order affirming the magistrate judge’s order denying Sutton’s motion for reconsideration of the denial of his motion to compel discovery. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See United States v. Sutton, No. CR-98-355 (M.D.N.C. Aug. 6, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED